Title: From James Madison to Henry Dearborn, 16 June 1809
From: Madison, James
To: Dearborn, Henry


Dear Sir
Washington June 16. 1809
I have been favored with yours of the 1st. instant. We have seen nothing yet which sufficiently discloses the course which the Legislature at Boston is to take. The Governors Speech is in a tone somewhat different from his Report last Winter; but what must be thought of the disposition which could thank Osgood for a Sermon, which substitutes for the evangelical spirit he professes to feel, a rancor of which a Barbarian ought to be ashamed?
The late order of the B. Govt. so much at variance with the presumed temper of its present Councils, led to a call from the Senate which has brought into public view the documents I inclose. They shew among other things, that Pinkney was entirely unapprized of the overtures transmitted to Erskine; altho’ the non-intercourse Act had been recd. on the passage of which the overtures were to be actually made.
We hear nothing from France. The Return of Mr. Coles may be looked for shortly, if the absence of the Emperor in Germany should not occasion his detention. But the vessel which carried the Arrangement with G. B. will be most likely to bring back some definitive result. Her return can not be expected till late in August.
Having often heard the excellent character and Cultivated Talents of Dr. Bentley spoken of, particularly by yourself, I wish him to be sensible of the value I place on his friendly sentiments.
I hope Mrs. D. & yourself will find your retreat equally conducive to your health & recreation. Mrs. M joins me in this as well as in assurances of our Affectionate esteem.
James Madison
